Foster, J.
We are called upon to construe the language of a lease by the terms of which provision is made for the payment of an increased rent in case “ the income for power let, other than that used or let by said lessees in store No. 9,” (the premises leased to the defendants,) amounts to a certain sum. Is this phrase to be construed as meaning gross income or net income ; the whole amount of rent received for power furnished to the other stores in the block, or the net profit arising from power so furnished, after deducting from the sums received the cost of its production ?
In computing the amount to be realized before the increase of rent begins, the power used by the tenants or let to others in No. 9 is expressly excluded. If this store was to be charged *475with a portion of the cost of the power, we should expect to find that intention clearly expressed, and that some method of estimate, apportionment or computation of its share of the cost would be provided in the lease. In the absence of any such stipulation, whatever construction of the word income might be adopted, we should conclude that the premises demised to the defendants were not to be charged with any portion of the cost of the power. This being so, if the cost of the whole power is to be deducted from the payments of the tenants in the other stores to ascertain “ the income ” which has been received, the deduction to be made must necessarily include the entire cost of all the power which might under any circumstances be used in No. 9. The defendants would therefore never be bound to pay the increased rent, until the maximum of power capable of being produced by the engine and used in No. 9 had been paid for by the other tenants of the block.
We cannot believe that such was the intended bargain of the parties. The language employed, standing by itself, is consistent with either construction. When applied to the subject matter of the contract and the circumstances under which it was made, we interpret the word income in this instance and connection to mean simply receipts.
The result is, that the plaintiffs are entitled to recover the larger amount of rent, and the exceptions 'are overruled.